Filed 8/10/22 Shahidi v. Perfint Healthcare Corp. USA CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 RAMIN SHAHIDI,                                                      H047045
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. 2012-1-CV-226639)

             v.

 PERFINT HEALTHCARE
 CORPORATION USA et al.,

             Defendants and Respondents.


         Plaintiff was awarded punitive damages in this civil action. Defendants’ sole
contention on appeal is that the record lacks evidence of their financial condition to
support the award. For the reasons stated here, we will affirm the judgment.
                                              I. BACKGROUND 1
         In 2012, Ramin Shahidi sued Perfint Healthcare Corporation USA, Perfint
Healthcare PVT. LTD. (a foreign company), and Nandakumar Subburaman (the
companies’ chief executive officer) to recover approximately $150,000 in unpaid
consulting fees for work performed advising defendants on how to develop a surgical
software and robotics company. The complaint contained causes of action for reasonable
value of services rendered, open book account, intentional misrepresentation, and


         We grant plaintiff’s request for judicial notice of the trial court’s October 16,
         1

2018, March 27, 2019, and April 2, 2019, minute orders in this matter. We take judicial
notice of the underlying complaint on our own motion. (Evid. Code, §§ 452, subd. (d),
459.)
negligent misrepresentation, and also sought punitive damages. The parties appeared
through counsel at a trial setting conference in October 2018. Jury trial was set to begin
on April 2, 2019, with a settlement conference scheduled for March 27, 2019. Plaintiff
served defendants on March 13, 2019 with a notice to appear at trial with documents,
including “[a]ll annual financial statements, ledgers, [and] tax returns for each individual,
and all Perfint entities.” Plaintiff and his attorney appeared for the March 27 settlement
conference; neither defendants nor their counsel appeared, for which an order to show
cause issued. The matter did not settle.
       Plaintiff and his attorney appeared for trial on April 2. Defendant Subburaman did
not attend the trial, and all defendants appeared only by counsel. The case proceeded to a
court trial in their absence. As no party arranged for a court reporter, the trial was
conducted without one. According to the court’s minutes, plaintiff testified for nearly
two hours, and was examined both by defendants’ counsel and the court. Several of
plaintiff’s exhibits were admitted in evidence. Defendants presented no evidence. The
matter was argued, and the court announced its decision from the bench.
       Plaintiff prevailed on all causes of action. He was awarded $152,729.41 for
services rendered, plus pre-and post-judgment interest. The court awarded punitive
damages in the amount of $150,000 against defendant Subburaman personally and
individually, and an additional $150,000 against the entity defendants. In its written
judgment, the court found that defendant Subburaman “has the ability to pay” the
punitive damages award “given his salary and net worth of the companies.” The court
found that plaintiff had served defendants with a notice to appear at trial with financial
documents, and that defendants’ failure to comply with the demand was without
justification. The court found that defendants had “tak[en] advantage of Plaintiff
Dr. Shahidi’s brilliance and reputation, and his trusting the Defendants, in falsely
promising Plaintiff that he would be paid for [his] time and efforts.” Judgment was
entered accordingly.
                                              2
                                     II. DISCUSSION
        Evidence of a defendant’s financial condition is prerequisite to an award of
punitive damages. (Adams v. Murakami (1991) 54 Cal.3d 105, 108–109 (Adams).)
Without such evidence, “[a] reviewing court cannot make a fully informed determination
of whether an award of punitive damages is excessive.” (Id. at p. 110.) The plaintiff
bears the burden of introducing evidence of a defendant’s financial condition at trial.
(Id. at p. 119.)
        Relying on Adams, defendants argue plaintiff failed to provide evidence of their
net worth sufficient to support the punitive damages award. Defendants contend none of
the evidence at trial established their current financial condition. They argue that to the
extent plaintiff testified regarding defendants’ financial status, the testimony would have
been based on inadmissible hearsay, and the information would have been outdated and
irrelevant because plaintiff and defendants had no contact after the lawsuit was filed in
2012.
        Defendants assert the error “ ‘[i]s manifest on the face of the record,’ ” and
requires reversal notwithstanding the absence of a reporter’s transcript. Defendants point
to the finding in the court’s judgment that defendant Subburaman had the ability to pay
$150,000 in punitive damages “given his salary and net worth of the companies.” They
complain the judgment made no findings about (1) defendant Subburaman’s liabilities;
(2) how the net worth of the companies impacted Subburaman’s ability to pay punitive
damages; and (3) the companies’ ability to pay punitive damages. They argue the
omissions are facial defects demonstrating reversible error.
        We reject defendants’ argument that error appears on the face of the record.
Because “ ‘[a] judgment or order of the lower court is presumed correct’ ” (Denham v.
Superior Court (1970) 2 Cal.3d 557, 564), a reviewing court ordinarily infers any factual
findings necessary to support a judgment. (Ermoian v. Desert Hospital (2007)
152 Cal.App.4th 475, 494.) To avoid this doctrine of implied findings, a party must
                                              3
request a statement of decision and bring any omissions or ambiguities in the factual
findings to the trial court’s attention. (Ibid.; Code Civ. Proc., §§ 632, 634.) Defendants
did not request a statement of decision and therefore cannot rely on omissions in the
judgment to show error. (Denham, at p. 564 [“ ‘All intendments and presumptions are
indulged to support it on matters as to which the record is silent, and error must be
affirmatively shown’ ”].) The judgment here is distinguishable from that in Cooper v.
County of Los Angeles (1975) 49 Cal.App.3d 34, cited by defendants. According to the
court of appeal, the findings and conclusions in that case “indicate[d] that the trial court
was proceeding on the basis of an incorrect interpretation of the language of
section 21170 of the Public Resources Code and thus do not support the judgment.”
(Id. at p. 40.) Here there is no comparable misapplication of law “manifest on the face of
the record.” (Ibid.)
       We also reject defendants’ challenge to plaintiff’s testimony in support of the
punitive damages award as based on hearsay and stale information about defendants’
finances. Defendants have forfeited their evidentiary error claims by proceeding on
appeal without a reporter’s transcript, without an agreed statement prepared by the
parties, and without a settled statement prepared by the trial court. (Cal. Rules of Court,
rules 8.120(b) [“If an appellant intends to raise any issue that requires consideration of
the oral proceedings in the superior court, the record on appeal must include a record of
these oral proceedings” in the form of a reporter’s transcript, an agreed statement, or a
settled statement].) The appealing party has the burden to provide an adequate record to
the reviewing court to establish error. (Ballard v. Uribe (1986) 41 Cal.3d 564, 574.)
Failure to provide an adequate record for appellate review requires that the reviewing
court resolve the issue against the appellant. (Id. at p. 575.) Nothing in the record before
us reflects an excessive punitive damages award.
       We will affirm the punitive damages award on the additional ground that any
deficiency in plaintiff’s evidence was caused by defendant Subburaman’s failure to
                                              4
comply with plaintiff’s timely request for defendants’ financial records. In upholding a
punitive damages award without evidence of the defendant’s financial condition, the
court in Mike Davidov Co. v. Issod (2000) 78 Cal.App.4th 597, 600 (Davidov) explained
that by disobeying a proper court order, the defendant had improperly deprived the
plaintiff of the opportunity to meet his burden of proof. “[B]y failing to bring in any
records which would reflect his financial condition, despite being ordered to do so, and
by failing to challenge that ruling on appeal, defendant has waived any right to complain
of the lack of such evidence.” (Id. at pp. 608–609.) Punitive damages were similarly
upheld in Green v. Laibco, LLC (2011) 192 Cal.App.4th 441, 453 (Green), where “[t]he
jury did not have information about defendant’s net worth because defendant’s CEO
engaged in stonewalling, pure and simple, from beginning to end.” Those cases are
analogous to the circumstances here.
       In lieu of a trial subpoena, Code of Civil Procedure section 1987, subdivision (b)
authorizes personal service on a party’s attorney of a notice requesting a party witness to
attend trial. A notice under that subdivision served at least 20 days before trial may
include a request that the party bring with him or her “materials or things desired” in the
party’s possession or control. (Code Civ. Pro., § 1987, subd. (c).) Here, 20 days before
trial, plaintiff served on defendants’ attorney a notice for defendant Subburaman to attend
trial with financial documents, including all “annual financial statements, ledgers, tax
returns, for each individual, and all Perfint entities.” Subburaman did not attend trial, and
the court found no justification for his failure to comply with plaintiff’s demand for
documents.
       Defendants argue that Davidov and Green are inopposite because there the
defendants were given sufficient time to produce financial information after the trial
court had made liability findings. The defendant in Green was ordered to provide the
court with a current statement of his financial condition “ ‘on the day of trial.’ ” (Green,
supra, 192 Cal.App.4th at p. 449.) The court did not ask the defendant for the statement
                                              5
until several days later, after finding the defendant had acted with malice, oppression, or
fraud. (Ibid.) The statement was provided at that time, but it was not “ ‘condensed,
compiled, [or] summarized,’ ” and the defendant’s CEO was unable to extract the
defendant’s financial worth from the document. (Id. at pp. 449–451.)
       The Davidov court observed that under Civil Code section 3295, subdivision (c)
(which as a general rule does not permit pretrial discovery of a defendant’s financial
condition to prove punitive damages), the trial court may “ ‘at any time,’ [] enter an order
permitting the discovery of a defendant’s profits and/or financial condition, if the plaintiff
has established that there is a substantial probability that he or she can prevail on a claim
upon which an award of punitive damages can be based.” (Davidov, supra,
78 Cal.App.4th at p. 609.) The court continued: “While it is true that subdivision (c)
states that such an order may be made ‘[u]pon motion by the plaintiff supported by
appropriate affidavits and after a hearing,’ that subdivision clearly presupposes that such
motion procedure is required where the plaintiff has not actually prevailed on his or her
claim at trial.” (Ibid.) Rejecting the argument that the plaintiff’s failure to conduct
pretrial discovery of the defendant’s financial records (among other things) precluded an
order requiring defendant to produce financial records at trial, the Davidov court
explained that the “affidavit-and-hearing procedure” was superfluous once liability had
been determined. (Ibid.) “So long as the trial court allows the defendant sufficient time,
following a determination of liability, to collect his or her financial records for
presentation on the issue of the amount of such damages to be awarded ,” the trial court
may order a defendant to produce evidence of his or her financial condition after
determining liability for some amount of punitive damages. (Ibid.)
       Rather than allowing unfettered pretrial discovery regarding a defendant’s
finances based purely on a complaint for punitive damages, Civil Code section 3295,
subdivision (c) provides for a plaintiff to obtain evidence of a defendant’s financial
condition by subpoenaing documents or witnesses for trial. That is precisely what
                                              6
occurred here. Defendant Subburaman was properly noticed to appear at trial with
documents in his possession relevant to defendants’ financial condition. The notice,
which was personally served on defendants’ attorney, provided 20 days for Subburaman
to compile the requested information. Defendants had the opportunity at that time to
challenge the notice by serving written objections and requesting a hearing. (Code Civ.
Proc., § 1987, subd. (c).) By failing to object in the trial court, defendants have forfeited
their right to contest the evidentiary foundation for the punitive damages award.
                                    III. DISPOSITION
       The judgment is affirmed. Costs are awarded to respondent by operation of
California Rules of Court, rule 8.278(a)(1).




                                               7
                                           ____________________________________
                                           Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Lie, J.




H047045 - Shahidi v. Perfint Healthcare Corporation et al.